Citation Nr: 1116918	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-50 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals of left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran had active service from January 2000 to May 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied an increased rating in excess of 10 percent for left ankle residuals of fracture.  

In November 2010 the Veteran testified before the undersigned Acting VLJ at a travel board hearing held at the RO in Nashville, Tennessee.  A transcript has been incorporated into the record.  

The Appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran was afforded a VA joints examination in March 2009.  VA treatment reports that pertain to her left ankle span only from March 2009 to August 2009 in the claims file.  In August 2009, the Veteran sought VA emergency room treatment following a fall from which she suffered a left ankle fracture.  While testifying before the undersigned at a Board hearing in November 2010, the Veteran could not remember whether she had suffered that second left ankle fracture before or after her VA joints examination; however, she testified that her left ankle was now worse.  See Transcript, pp. 7-8.  She agreed generally to symptoms of increased pain and limitation of motion and she reported instability.  

In light of the left ankle fracture, as well as general assertions of worsening of left ankle disability, since the last VA examination report in March 2009, the Veteran should be afforded another, more recent examination to determine the current severity of her service-connected left ankle disability, to include whether there are any findings regarding instability.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since previous examination).  

Accordingly, the appeal regarding an increased rating in excess of 10 percent for residuals of fracture of the left ankle is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of the service-connected residuals of left ankle fracture disability, to include the question of whether the disability manifests any instability.  The report must indicate claims file review.    

2.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim.  If the benefit sought remains denied, the Veteran and representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

